Title: The Speaker of the House of Representatives to the Massachusetts delegates, 25 July 1775
From: Warren, James,Massachusetts House of Representatives, Speaker of
To: Adams, John,Hancock, John,Adams, Samuel,Paine, Robert Treat,Cushing, Thomas,Continental Congress, Massachusetts delegates


     
     Watertown, 25 July 1775. FC (M-Ar: Mass. House of Representatives Records, 57:263). As speaker, James Warren notified JA and the other members of the delegation of their election to the Council and expressed the wish that they would take their seats on the Council as soon as their duties in the congress permitted.
     Their election to the Council had taken place on 21 July. JA took his seat on 10 Aug., upon his return from Philadelphia, and served until the adjournment of the General Court on 24 Aug. (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715- ], Boston, reprinted by the Massachusetts Historical Society, 1919- . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1775–1776, 1st sess., p. 6, 60; James Warren to Mercy Otis Warren, 9 Aug., MHi:Warren-Adams Coll.). JA also participated in the work of the Council for a few days at the end of August (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., 1:272–273, note 2).
    